Order, Supreme Court, New York County, entered December 8, 1972, unanimously modified, on the law, to reinstate the complaint, and otherwise -affirmed, without costs and without disbursements. Plaintiff sues for a commission allegedly earned by obtaining a purchaser for certain real property. The complaint' was dismissed on the ground that the agreement for brokerage commissions was not in writing. As the complaint alleges that plaintiff was a licensed real estate broker, no written agreement is required (General Obligations Law, § 5-701, subd. 10; Lane-Real Estate v. Lawlet Corp., 28 N Y 2d 36). The vacating of the lis pendens was proper (CPLR 6501; Kauffman v. Simis, 156 App. Div. 208). It appears that the amount in controversy is within the statutory jurisdiction of the Civil Court and, absent any jurisdictional bar, the case might well be remanded to that court for disposition. Concur — Nunez, J. P., Murphy, Lane, Steuer and Capozzoli, JJ.